Citation Nr: 0941722	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-06 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for irritable bowel 
syndrome (originally claimed as condition causing 
diarrhea), to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.  

2.	Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1985 to August 
1985, and from November 1990 to June 1991.  The Veteran's DD 
Form 214 indicates that he served in the Southwest Asia 
Theater of operations from December 27, 1990, to May 12, 
1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from May 2004 and February 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana. 

In this case, the RO had previously denied service connection 
for a condition causing diarrhea in November 1993.  The 
Veteran did not appeal this determination and it became final 
in November 1994.  Normally, new and material evidence would 
be required to reopen such a claim.  However, subsequent to 
the November 1993 rating decision, the provisions relating to 
compensation for certain disabilities due to undiagnosed 
illnesses under 38 C.F.R. § 3.317 came into effect.  The 
Board notes that where there is an intervening change in law 
or regulation that creates a new basis of entitlement to the 
benefit, the claim may be reviewed on a de novo basis. See 
Spencer v. Brown, 4 Vet. App. 283 (1993).  

Indeed, this concept was reiterated in Kent v. Nicholson, 20 
Vet. App. 1 (2006), where the Court noted that when there has 
been an intervening liberalization of law which creates a new 
basis of entitlement to a benefit, an otherwise previously 
and finally denied claim may be readjudicated de novo on the 
same factual basis as the previously denied claim, and that 
the authority for such readjudication is 38 U.S.C. § 5110(g) 
and its implementing regulation, 38 C.F.R § 3.114. Id. at 5 
(citing Spencer, supra).  

Thus, the Board takes the same approach as the RO and reviews 
the claim for service connection for a gastrointestinal 
disability on a de novo basis.



FINDINGS OF FACT

1. There is objective evidence of chronic disability 
manifested by diarrhea due to undiagnosed illness.

2. Chronic fatigue syndrome was not incurred in or aggravated 
by service.


CONCLUSIONS OF LAW

1. A chronic undiagnosed illness manifested by diarrhea was 
incurred in active service in Southwest Asia.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2009).  

2. Chronic fatigue, including as due to an undiagnosed 
illness, was not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim. In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Complete notice was sent in September 2004 and December 2004 
preadjudicatory letters and the claims were readjudicated in 
January 2006 and April 2008 supplemental statements of the 
case. Mayfield, 444 F.3d at 1333.  The Board further notes 
that the Veteran was never informed of how VA determines 
disability ratings and effective dates.  However, as the 
instant decision denies service connection for chronic 
fatigue syndrome no disability rating or effective date will 
be assigned.  Accordingly, any absence of Dingess notice is 
moot.  Based on the foregoing, the Board concludes that 
adequate notice was provided to the Veteran prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  No further development is required with 
respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

The Veteran contends he is entitled to service connection for 
irritable bowel syndrome (originally claimed as a condition 
causing diarrhea, and hereinafter referred to as a 
gastrointestinal disability) and chronic fatigue syndrome, 
including service connection as due to undiagnosed illness.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In order to show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When the evidence shows that a Veteran engaged in combat with 
the enemy during his service, his lay testimony of injuries 
sustained during service will be sufficient to establish an 
in-service incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) (West 2002).  In this case, the RO 
conceded that the Veteran has combat service as evidenced by 
receipt of the Combat Action Ribbon.  

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf Veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d).  In the current appeal, the Veteran's military 
records document that he served in Southwest Asia, from 
December 26, 1990 to May 31, 1991, making him a Persian Gulf 
Veteran.

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period. 
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

A qualifying "chronic disability" includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any 
other illness that the Secretary of VA determines is a 
medically unexplained chronic multi-symptom illness; and (C) 
any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 38 
U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).

a. Gastrointestinal Disability 

The Board will first address the Veteran's claim for service 
connection for a gastrointestinal disability, to include as 
due to undiagnosed illness.  Again, he contends that he has 
had gastrointestinal problems, manifested by chronic 
diarrhea, since his service in the Gulf War; he believes such 
symptomatology is directly related to exposure to certain 
toxins while serving in the Gulf.   

As noted above, in order to warrant service connection for an 
undiagnosed illness, several elements must be met.  There 
must not only be evidence that the claimant is a "Persian 
Gulf Veteran," as in this case, but the evidence must also 
show that his disability, manifested by one or more signs or 
symptoms, is chronic and became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  Finally, as here, the 
disability must not be attributed to any known clinical 
diagnosis.  A chronic disability is one that has existed for 
6 months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  38 C.F.R. § 3.317(a)(3).  

The record reflects that the Veteran has consistently and 
credibly reported problems with recurrent diarrhea since at 
least 1993, and that in April 1993, there were diagnoses of 
"non-specific diarrhea" and "diarrhea of unknown 
etiology."  Similarly, at the time of VA examination in 
April 2007, the examiner was of the opinion that the Veteran 
had an exaggerated gastrocolic reflex (intestinal muscle 
contraction), but that he did not meet the criteria for 
irritable bowel syndrome (IBS).  In other words, the examiner 
was unable to attribute the Veteran's symptomatology to any 
known clinical diagnosis, such as IBS or other 
gastrointestinal disability.  Based on this conclusion then, 
the cause of the Veteran's recurrent diarrhea appears to be 
unknown. 

With respect to the issue of chronicity, based upon the 
evidence of record, the Board finds that the Veteran's 
symptom of diarrhea is indeed a chronic condition.  In this 
regard, both the Veteran and his wife have submitted multiple 
lay statements attesting to his chronic diarrhea, an 
inability to tolerate certain foods, and frequent episodes of 
total loss of control of his bowels.  See Veteran's 
Statement, dated July19, 2005; see also Statement from E. B 
(wife), dated July 19, 2005.  Here, the Board notes that lay 
statements/testimony are competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  The Board finds no reason to 
doubt the credibility of such statements, especially in light 
of the fact that the Veteran has consistently complained of 
such symptoms since the filing of his original claim in 1993. 

Finally, while the Veteran's recurrent disability has at 
times been associated with known diagnoses such as anxiety, 
his diarrhea has never been definitively attributed to a 
known diagnosis.  See VA Examination, September 1993.  In 
this regard, the Board notes that the record contains a 
letter from Dr. Craig, M.D., in which he states that the 
Veteran was "poisoned with bug infested water in Iraq" and 
that he developed irritable bowl disease as result.  This 
statement is not accompanied by supporting rationale and 
there is no indication that the physician actually physically 
examined the Veteran or considered his medical history when 
rendering this conclusion.  Thus, the Board finds such 
statement to be of little probative value, especially in 
light of April 2007 VA examiner who thoroughly examined the 
Veteran and his medical history and expressly found that the 
Veteran did not meet the diagnostic criteria for IBS.  

For a Veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied. Gilbert, supra.  Resolving all reasonable doubt in 
the Veteran's favor, the Board finds that the undiagnosed 
illness manifested by recurrent diarrhea has been 
sufficiently chronic to warrant entitlement to service 
connection under the provisions of 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2009). See 38 U.S.C.A. § 5107(b); 
see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

b. Chronic Fatigue Syndrome (CFS)

The Veteran contends that he has chronic fatigue syndrome and 
that service connection for such disability should be granted 
on a presumptive basis under 38 C.F.R. § 3.317.  

Pursuant to 38 C.F.R. § 4.88a, a diagnosis of chronic fatigue 
syndrome for VA purposes requires: (1) new onset of 
debilitating fatigue severe enough to reduce daily activity 
to less than 50 percent of the usual level for at least six 
months; (2) the exclusion, by history, physical examination, 
and laboratory tests, of all other clinical conditions that 
may produce similar symptoms; and (3) six or more of the 
following: (i) acute onset of the condition, (ii) low grade 
fever, (iii) non- exudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes, (v) generalized 
muscle aches or weakness, (vi) fatigue lasting 24 hours or 
longer after exercise, (vii) headaches (of a type, severity, 
or pattern that is different from headaches in the pre-morbid 
state), (viii) migratory joint pains, (ix) neuropsychologic 
symptoms, and (x) sleep disturbance. 38 C.F.R. § 4.88a.  The 
use of the conjunction and in this regulation indicates that 
all three numbered criteria must be met.

With respect to undiagnosed illnesses, the Board again notes 
that several elements must be met.  There must not only be 
evidence that the claimant is a "Persian Gulf Veteran," as in 
this case, but the evidence must also show that his 
disability, manifested by one or more signs or symptoms, is 
chronic and became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011.  Finally, as here, the disability must not 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317.  

At the May 2007 VA examination for evaluation of his claimed 
CFS, the Veteran claimed generalized weakness, an inability 
to regularly exercise, sleep disturbance, and headaches, but 
specifically denied any periods of debilitating fatigue.  
Notably, the Veteran reported episodes of loud snoring, 
choking, and gasping for air during sleep.  Obstructive sleep 
apnea (OBS) was listed as a provisional diagnosis which 
needed to be ruled out.  Physical examination revealed normal 
heart and lungs, and no joint pain or inflammation or no 
trigger points of tenderness.  The examiner noted that the 
Veteran was obese, but with a very "athletic, healthy 
look."  

Based on his examination of the Veteran, the VA physician 
reached the following conclusions: (1) the Veteran's fatigue 
was not severe enough to reduce daily activity to less than 
50 percent of the usual level for at least six months; (2) 
based on the provisional diagnosis of obstructive sleep 
apnea, he was unable to exclude such other clinical 
conditions that may have produced similar symptoms to CFS; 
and (3) the Veteran did not have at least six of the ten 
chronic fatigue syndrome diagnostic criteria as set forth 
under 38 C.F.R. § 4.88a.  Notably, the examiner commented 
that obstructive sleep apnea had to be ruled out as a 
diagnosis before any such CFS diagnosis could be made.  

In this regard, the record is unambiguous, and there can be 
no doubt that the Veteran has been clinically diagnosed with 
OBS.  Indeed, VA clinical records dated in April 2008 and 
July 2008 show that the Veteran participated in a sleep/nap 
study during which time he was diagnosed with obstructive 
sleep apnea.  Based on this diagnosis, the Board finds that 
the competent and probative evidence of record does not show 
that the Veteran has a qualifying chronic disability 
resulting from chronic fatigue syndrome, or that he has a 
medically unexplained chronic multisymptom illness manifested 
by fatigue and/or sleep disturbances.  Rather, the clinical 
evidence shows that the Veteran's fatigue-related symptoms 
have been attributed to a known clinical diagnosis, namely 
obstructive sleep apnea.  For these reasons, the Board finds 
that a preponderance of the evidence is against the Veteran's 
claim for presumptive service connection, and the claim must 
be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Although the Board has determined that service connection for 
chronic fatigue is not warranted on a presumptive basis under 
38 C.F.R. § 3.317, service connection for CFS may still be 
granted on a direct basis.  As previously stated, entitlement 
to service connection on a direct basis requires a finding of 
a current disability that has a relationship to an in-service 
injury or disease.  

In this case, however, the weight of the competent evidence 
fails to demonstrate that service connection is warranted on 
a direct basis.  

The Veteran's service treatment records for both periods of 
his active service have been thoroughly reviewed and are 
silent as to complaints or diagnoses referable to CFS.  A 
general VA examination conducted shortly after separation 
from service in September 1993 revealed clear lungs, normal 
pulmonary function, and regular heart rhythm.  The Veteran 
stated that he did not sleep well, but no other findings 
related to fatigue were noted.  

Post-service VA outpatient treatment records dated August 
2003 to February 2009 are also silent as to a diagnosis of 
CFS.  As discussed above, the Veteran underwent a VA 
examination in May 2007 for the specific purpose of 
determining whether he had chronic fatigue syndrome.  
Notably, the May 2007 VA examiner stated that the Veteran had 
not met the diagnostic criteria for CFS as provided under 
38 C.F.R. § 4.88a.  Rather, the related symptomatology was 
ultimately attributed to sleep apnea, and not CFS.  

Based on the foregoing then, the Veteran does not currently 
meet the requirements for a diagnosis of CFS under 38 C.F.R. 
§ 4.88a. 

In so finding, the Board acknowledges that the record 
contains two letters dated in October 2006 and November 2007, 
from Dr. Craig, M.D., in which he states that the Veteran 
developed CFS from chemical exposure while in Iraq.  However, 
the Board does not find that these statements establish 
evidence of CFS, for VA purposes, since there is no 
indication that Dr. Craig considered the required CFS 
criteria set forth in 38 C.F.R. § 4.88a.  Indeed, Dr. Craig 
presented no rationale in support of his statements, and made 
no commentary as to the severity of his fatigue (i.e., 
whether is was "debilitating"), whether any such 
symptomatology was attributable to his OBS, or whether he had 
satisfied six or more of the criteria required for a CFS 
diagnosis.  

In contrast to Dr. Craig's opinions, which are not supported 
by the Veteran's service treatment records or post-service VA 
treatment records, in May 2007, the VA examiner reviewed the 
Veteran's complete claims file and physically examined the 
Veteran prior to offering his opinion that he did not meet 
the diagnostic criteria for CFS.  Accordingly, the Board 
finds this opinion more probative on the issue of whether the 
Veteran has a current disability, namely, CFS.  

The Board also notes that the Veteran's opinions, and those 
of his wife, as to medical matters, no matter how sincere, 
are without probative value because they, as lay persons, are 
not competent to establish a medical diagnosis or draw 
medical conclusions; such matters require medical expertise.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Under the circumstances, the preponderance of the evidence is 
against an award of service connection for chronic fatigue 
syndrome either on a direct basis or, for the reasons 
previously discussed, on a presumptive basis as a qualifying 
chronic disability under 38 C.F.R. § 3.317.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert, supra.












ORDER

Entitlement to service connection for a gastrointestinal 
disability (originally claimed as condition causing 
diarrhea), to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317, is granted. 

Entitlement to service connection for chronic fatigue 
syndromes, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317, is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


